     Case 3:19-cv-01226-L-AHG Document 71 Filed 11/16/20 PageID.8229 Page 1 of 6



 1
 2
 3
 4
 5
 6
 7
 8                             UNITED STATES DISTRICT COURT
 9                          SOUTHERN DISTRICT OF CALIFORNIA
10
11   MATTHEW JONES, et al.,
                                       Plaintiffs,    Case No.: 3:19-cv-1226-L-AHG
12
13   v.                                               ORDER GRANTING JOINT
                                                      MOTION FOR MODIFICATION OF
14   XAVIER BECERRA, in his official
                                                      SCHEDULING ORDER
     capacity as Attorney General of the State
15
     of California, et al.,
                                                      [ECF No. 70]
16                                   Defendants.
17
18
19         This matter comes before the Court on the parties’ Joint Motion for Modification of
20   Scheduling Order in Light of Interlocutory Appeal. ECF No. 70.
21         Under Fed. R. Civ. P 16(b)(4), “[a] schedule may be modified only for good cause
22   and with the judge’s consent.” “Good cause” is a non-rigorous standard that has been
23   construed broadly across procedural and statutory contexts. Ahanchian v. Xenon Pictures,
24   Inc., 624 F.3d 1253, 1259 (9th Cir. 2010). The good cause standard focuses on the diligence
25   of the party seeking to amend the scheduling order and the reasons for seeking
26   modification. Johnson v. Mammoth Recreations, Inc., 975 F.2d 604, 609 (9th Cir. 1992).
27   “[T]he court may modify the schedule on a showing of good cause if it cannot reasonably
28   be met despite the diligence of the party seeking the extension.” Fed. R. Civ. P. 16, advisory

                                                1
                                                                                  3:19-cv-1226-L-AHG
     Case 3:19-cv-01226-L-AHG Document 71 Filed 11/16/20 PageID.8230 Page 2 of 6



 1   committee’s notes to 1983 amendment. Therefore, “a party demonstrates good cause by
 2   acting diligently to meet the original deadlines set forth by the court.” Merck v. Swift
 3   Transportation Co., No. CV-16-01103-PHX-ROS, 2018 WL 4492362, at *2 (D. Ariz.
 4   Sept. 19, 2018).
 5         Here, the parties seek an extension of time while Plaintiffs’ interlocutory appeal is
 6   pending. ECF No. 70. Plaintiffs submit that they timely filed a notice of appeal three days
 7   after the district judge denied their preliminary injunction motion. Id. at 5. The Ninth
 8   Circuit issued a briefing schedule that requires briefing in November, December, and
 9   January, which overlaps the time period in which the parties currently are set to complete
10   fact and expert discovery. Id. at 1-2. The parties contend that it would be unduly
11   burdensome to complete both their appellate briefing and discovery in this case
12   simultaneously. Id. at 6. Moreover, depending on how the Ninth Circuit rules, the parties
13   argue that an extension of the dates in this case may avoid a scenario where the parties
14   conduct unnecessary discovery or require additional discovery at the conclusion of the
15   appeal. Id.
16         Upon due consideration, the Court finds the parties have shown good cause to
17   GRANT the joint motion. The Court hereby AMENDS the scheduling order as follows:
18                                            Discovery
19         1.      All fact discovery shall be completed by all parties no later than
20   February 16, 2021. “Completed” means that all discovery under Rules 30-36 of the
21   Federal Rules of Civil Procedure, and discovery subpoenas under Rule 45, must be initiated
22   a sufficient period of time in advance of the cut-off date, so that it may be completed by
23   the cut-off date, taking into account the times for service, notice and response as set forth
24   in the Federal Rules of Civil Procedure. Counsel shall promptly and in good faith meet
25   and confer with regard to all discovery disputes in compliance with Local Rule
26   26.1(a). A failure to comply in this regard will result in a waiver of a party’s discovery
27   issue. Absent an order of the court, no stipulation continuing or altering this
28   requirement will be recognized by the court. The Court expects counsel to make every

                                               2
                                                                                 3:19-cv-1226-L-AHG
     Case 3:19-cv-01226-L-AHG Document 71 Filed 11/16/20 PageID.8231 Page 3 of 6



 1   effort to resolve all disputes without court intervention through the meet and confer
 2   process. If the parties reach an impasse on any discovery issue, the movant must e-mail
 3   chambers at efile_goddard@casd.uscourts.gov no later than 45 days after the date of
 4   service of the written discovery response that is in dispute, seeking a telephonic conference
 5   with the Court to discuss the discovery dispute. The email must include: (1) at least three
 6   proposed times mutually agreed upon by the parties for the telephonic conference; (2) a
 7   neutral statement of the dispute; and (3) one sentence describing (not arguing) each parties’
 8   position. The movant must copy opposing counsel on the email. No discovery motion may
 9   be filed until the Court has conducted its pre-motion telephonic conference, unless the
10   movant has obtained leave of Court. All parties are ordered to read and to fully comply
11   with the Chambers Rules of Magistrate Judge Allison H. Goddard.
12         2.     No later than March 16, 2021, the parties shall designate their respective
13   experts in writing. The parties must identify any person who may be used at trial to present
14   evidence pursuant to Rules 702, 703 or 705 of the Federal Rules of Evidence. This
15   requirement is not limited to retained experts. The date for exchange of rebuttal experts
16   shall be no later than April 16, 2021. The written designations shall include the name,
17   address and telephone number of each expert and a reasonable summary of the testimony
18   the expert is expected to provide. The list shall also include the normal rates the expert
19   charges for deposition and trial testimony.
20         3.     No later than March 16, 2021, each party shall comply with Rule 26(a)(2)(A)
21   and (B) disclosure provisions. This disclosure requirement applies to all persons retained
22   or specially employed to provide expert testimony, or whose duties as a party's employee
23   regularly involve giving expert testimony. Except as provided in the paragraph below,
24   any party that fails to make these disclosures shall not, absent substantial
25   justification, be permitted to use the undisclosed evidence or testimony at any hearing
26   or at trial. In addition, the court may impose sanctions as permitted by Rule 37(c).
27         4.     No later than April 16, 2021, the parties shall supplement their disclosures
28   regarding contradictory or rebuttal evidence under Rule 26(a)(2)(D).

                                               3
                                                                                 3:19-cv-1226-L-AHG
     Case 3:19-cv-01226-L-AHG Document 71 Filed 11/16/20 PageID.8232 Page 4 of 6



 1         5.    All expert discovery shall be completed by all parties no later than
 2   May 7, 2021. The parties shall comply with the same procedures set forth in the paragraph
 3   governing fact discovery.
 4         6.    Failure to comply with this section or any other discovery order of the court
 5   may result in Rule 37 sanctions, including preclusion of expert or other designated
 6   evidence.
 7                                          Motion Briefing
 8         7.    Except for motions in limine, all pretrial motions must be filed no later than
 9   July 16, 2021. As provided herein and in the Standing Order, certain motions, including
10   motions for class certification, must be filed well before this date.
11         8.    Counsel for the moving party must obtain a motion hearing date from the law
12   clerk of the judge who will hear the motion. The period of time between the date of
13   requesting a motion date and the hearing date typically exceeds 30 days. Failure to make
14   a timely request for a motion date may result in the motion not being heard.
15         9.    Motion briefing must comply with all applicable Rules, Local Rules, Standing
16   Order, Chambers Rules and court orders.
17                               Mandatory Settlement Conference
18         10.   A    Mandatory      Settlement    Conference    shall   be    conducted      on
19   September 23, 2021 at 2 PM in the chambers of Magistrate Judge Allison H. Goddard.
20   Plaintiff must serve on Defendant a written settlement proposal, which must include a
21   specific demand amount, no later than September 2, 2021. The defendant must respond to
22   the plaintiff in writing with a specific offer amount prior to the Meet and Confer
23   discussion. The parties should not file or otherwise copy the Court on these exchanges.
24   Rather, the parties must include their written settlement proposals in their respective
25   Settlement Conference Statements to the Court. Counsel for the parties must meet and
26   confer in person or by phone no later than September 9, 2021. Each party must prepare a
27   Settlement Conference Statement, which will be served on opposing counsel and lodged
28   with the Court no later than September 14, 2021. The Statement must be lodged in .pdf

                                               4
                                                                               3:19-cv-1226-L-AHG
     Case 3:19-cv-01226-L-AHG Document 71 Filed 11/16/20 PageID.8233 Page 5 of 6



 1   format via email to efile_goddard@casd.uscourts.gov (not filed). The substance of the
 2   Settlement Conference Statement must comply fully with Judge Goddard’s Mandatory
 3   Settlement Conference Rules (located at https://www.casd.uscourts.gov/Judges/goddard/d
 4   ocs/Goddard%20Mandatory%20Settlement%20Conference%20Rules.pdf).                 Each party
 5   may also prepare an optional Confidential Settlement Letter for the Court’s review only,
 6   to be lodged with the Court no later than Septemter 14, 2021. The Letter must be lodged
 7   in .pdf format via email to efile_goddard@casd.uscourts.gov (not filed). Should a party
 8   choose to prepare a Letter, the substance of the Settlement Conference Letter must comply
 9   fully with Judge Goddard’s Mandatory Settlement Conference Rules. All parties are
10   ordered to read and to fully comply with the Chambers Rules and Mandatory
11   Settlement Conference Rules of Magistrate Judge Allison H. Goddard.
12                                      Final Pretrial Conference
13         11.    Memoranda of Contentions of Fact and Law are not required and will not be
14   accepted.
15         12.    No later than October 14, 2021, counsel shall comply with Rule 26(a)(3) pre-
16   trial disclosure requirements. Failure to comply could result in evidence preclusion or
17   other Rule 37 sanctions.
18         13.    No later than October 21, 2021, counsel shall meet and take the action
19   required by Local Rule 16.1(f)(4) with a view to enter into stipulations and agreements to
20   simplify issues for trial. Counsel shall exchange copies and/or display all exhibits other
21   than those to be used for impeachment. The exhibits shall be prepared in accordance with
22   Local Rule 16.1(f)(4)(c). Counsel shall note any objections they have to other parties’ Rule
23   26(a)(3) pretrial disclosures. Counsel shall cooperate in the preparation of the proposed
24   final pretrial conference order.
25         14.    Counsel for plaintiff is responsible for preparing the proposed final pretrial
26   conference order and arranging the meetings of counsel pursuant to Local Rule 16.1(f). No
27   later than October 28, 2021, plaintiff’s counsel must provide opposing counsel with the
28   draft proposed final pretrial order for review and approval. Opposing counsel must

                                               5
                                                                                3:19-cv-1226-L-AHG
     Case 3:19-cv-01226-L-AHG Document 71 Filed 11/16/20 PageID.8234 Page 6 of 6



 1   communicate promptly with plaintiff’s counsel concerning any objections to form or
 2   content. Both sides shall attempt promptly to resolve their differences, if any, concerning
 3   the proposed order.
 4         15.    The proposed final pretrial conference order, including objections to Rule
 5   26(a)(3) pretrial disclosures, shall be served and lodged with Judge Lorenz no later than
 6   November 4, 2021, and shall comply with Local Rule 16.1(f)(6).
 7         16.    The Final Pretrial Conference is scheduled on the calendar of the Honorable
 8   M. James Lorenz on November 15, 2021 at 11:00 AM. Trial briefs are not required for
 9   cases tried to the jury. Leave to file a trial brief for a jury trial must be obtained from Judge
10   Lorenz at the Final Pretrial Conference.
11                                       Additional Provisions
12         17.    Upon parties' request, a post-trial settlement conference before a Magistrate
13   Judge may be held within 30 days of verdict.
14         18.    The dates and times set forth herein will not be modified except for good cause
15   shown.
16         IT IS SO ORDERED.
17   Dated: November 16, 2020
18
19
20
21
22
23
24
25
26
27
28

                                                 6
                                                                                     3:19-cv-1226-L-AHG
